Citation Nr: 1758378	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as high blood pressure), to include as secondary to service-connected medial collateral ligament reconstruction of the left knee (left knee disability). 

2.  Entitlement to service connection for left eye condition (claimed as watering), to include as secondary to service-connected left knee disability. 

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (claimed as back spasms), to include as secondary to service-connected left knee disability. 

4.  Entitlement to service connection for nerve damage (claimed as left side of the body), to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from March 1978 to April 1981 and July 1981 to January 1986.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally contends that the aforementioned disabilities are etiologically related to his service, including as secondary to his service-connected left knee disability.  However, as the record is currently insufficient to decide the claims, further development is required.  

Accordingly, the case is REMANDED for the following action:
1.  Obtain any outstanding VA treatment records, to include those from  the Louisville VAMC, Tennessee Valley HCS (apart from Memphis VAMC), St. Louis VAMC, and Veterans ID Card System.

2.  After completing the above, obtain an addendum opinion to assess whether the Veteran's hypertension was at least as likely as not caused or aggravated beyond natural progression by his service-connected left knee disability, including any associated medications. 

The February 2016 opinion is inadequate because the examiner: (1) partially based the causation conclusion on the fact that a successful TKA increases physical activity and ability to carry out therapeutic walks to better control hypertension; (2) failed to analyze whether the hypertension was aggravated beyond natural progression by the TKA, including any associated medications.  See January 2016 treatment record from Montgomery VAMC (TKA was only partially successful); October 2008 Statement by the Veteran (left knee pain medication was one reason he began high blood pressure medication).

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.
3.  After completing directive 1, obtain an addendum opinion to assess whether the Veteran's left eye condition was etiologically related to service, including whether it was caused or aggravated beyond natural progression by the service-connected left knee disability.  

The Veteran was afforded an August 1986 general medical examination, which indicated no eye abnormalities; however, the Veteran and the medical evidence indicate worsening.  See December 1987 report of medical examination (left eye gets dim sometimes and cannot hardly see because runs water); November 2015 notes from Montgomery VAMC (left eye seems to get dim and headaches centered around the left eye orbit; posterior vitreous detachment from mild traumatic brain injuries; apparent fluid beneath the scalp on left eye temple; past medical history includes eye or head injuries); December 2015 note from Montgomery VAMC (left eye draining water all the time); June 2016 note from Tuskegee VAMC (blurred vision and excess tearing in the left eye greater than the right eye); October 2017 testimony (noticed watering and dimming after TKA; prior to TKA there were no eye problems).

The Board also notes an in-service right eye condition caused by lye and asks the examiner to comment on whether this is etiologically related to the current left eye condition.  See May 1985 service treatment records.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

4.  After completing directive 1, obtain an addendum opinion to assess whether the DDD of the lumbar spine, and any associated sciatic nerve damage, is etiologically related to service, including whether it was caused or aggravated beyond natural progression by the service-connected left knee disability.

The Veteran was afforded a September 1986 general medical examination, which indicated no musculoskeletal abnormalities other than the knees; however, the Veteran and the medical evidence indicate worsening.  See June 2015 record from Baptist Medical Center South (diagnosed DDD from L3 to S1); November 2015 note from Montgomery VAMC (past medical history includes a back/spinal injury from fall); January 2016 note from Montgomery VAMC (low back pain for one week); June 2016 note from Montgomery VAMC (chronic low back pain secondary to DDD); June 2016 note from Tuskegee VAMC (chronic back pain); October 2017 testimony (never had back issues before knee surgery; muscle spasms in back right above the hip area; takes back pain medication; no back injuries; doctors said that the back condition was related to the knee condition).  

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

5.  After completing directive 1, seek clarification from the Veteran as to whether he is claiming nerve damage at the cervical spine, the left knee, and/or the lumbar back.

See April 2016 note from Montgomery VAMC (pain in neck radiates down to left arm; diagnosed cervical spondylosis); April 2017 note from Montgomery VAMC (mild hyperpigmentation near left knee surgical site; the Veteran believes his skin issue is nerve damage from the knee procedure); October 2017 testimony (seemingly contending sciatic nerve damage at the lumbar back area). 

If claiming cervical spondylosis, then schedule an examination to assess the etiology of the disability.  In this regard, the Board notes in-service cervical strain, spasms, numbness, and radiating pain, and asks the examiner to comment on whether this is etiologically related to the current cervical spondylosis.  See September 1982 service treatment records.  The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion. 

6.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

